HAWKINS, J.
Conviction is for aggravated assault, with punishment by fine of $50. The statement of facts found in the record is not signed by the attorneys, or approved by the trial judge, and does not appear to have been filed in the lower court. Article 844, C. C. P.; section 596, Branch’s Ann. P. C.; note 5, Vernon’s Code Cr. Proc. p. 812. The indictment charges an offense to which the charge of the court is applicable upon a state of facts provable thereunder. No questions are presented which are reviewable in the absence of a statement of the facts in evidence.
The judgment is affirmed.